Exhibit 99.1 ICON ECI FUND FIFTEEN, L.P. PORTFOLIO OVERVIEW THIRD QUARTER Letter from the CEOsAs of December 19, 2011 Dear investor in ICON ECI Fund Fifteen, L.P.: We write to briefly summarize our activity for the third quarter of 2011.A more detailed analysis, which we encourage you to read, is contained in our Form 10-Q.Our Form 10-Q and our other quarterly and current reports are available in the Investor Relations section of our website, www.iconinvestments.com. Fund Fifteen’s offering period commenced on June 6, 2011.Fund Fifteen raised $10,756,718 in capital contributions through September 30, 2011.As of September 30th,Fund Fifteen had invested $1,835,8431 of capital, or 21.44% of capital available for investment, in business-essential equipment and corporate infrastructure.Subsequently, Fund Fifteen invested 100% of the capital raised through September 30, 2011 by making secured term loans to affiliates of Xfone, Inc. and Ensaimada S.A. From Fund Fifteen’s commencement of operations on July 28, 2011 through September 30, 2011, we actively invested our capital in a financing collateralized by business-essential equipment and corporate infrastructure.Fund Fifteen purchased telecommunications equipment and leased it to Global Crossing Telecommunications, Inc. We believe that there will be many opportunities for us to continue to deploy our equity in well structured deals collateralized by business-essential equipment and corporate infrastructure. We invite you to read through our portfolio overview on the pages that follow for a more detailed explanation of the above described investments as well as more information regarding Fund Fifteen’s operations to date.As always, thank you for entrusting ICON with your investment assets. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer 1 Pursuant to Fund Fifteen’s financials, prepared in accordance with US GAAP. ICON ECI FUND FIFTEEN, L.P. Third Quarter 2011 Portfolio Overview We are pleased to present ICON ECI Fund Fifteen, L.P.’s (the “Fund”) Portfolio Overview for the third quarter of 2011.References to “we,” “us,” and “our” are references to the Fund, references to the “General Partner” are references to the general partner of the Fund, ICON GP 15, LLC, and references to the “Investment Manager” are references to the investment manager of the Fund, ICON Capital Corp. The Fund Our offering period commenced on June 6, 2011 and is anticipated to end no later than June 2013.From our initial offering through September 30, 2011, we raised $10,756,718 in capital contributions. During the third quarter of 2011, we were in our offering period, during which time we raise capital through the sale of our limited partnership interests and also invest in business-essential equipment and corporate infrastructure.Cash generated from these investments is used to make distributions to our limited partners.Availability of cash to be used for reinvestment depends on the requirements for expenses, reserves, and distributions to limited partners. At the close of our offering period, we will enter our operating period, during which time we anticipate continuing to invest our offering proceeds and cash generated from operations.Following our operating period, we will enter our liquidation period, during which time the leases and loans we own will mature or be sold in the ordinary course of business. Recent Transactions · On October 27, 2011, we made a secured term loan to Xfone USA, Inc. and certain affiliates (collectively, “Xfone”) in the amount of $6,850,000.The loan is secured by (i) a first priority security interest on all of Xfone’s existing and hereafter acquired assets (except for assets which are encumbered by capital leases or by U.S. Government funded entities) including, all equipment used in Xfone’s high speed broadband services operation which provides Internet access, digital cable TV programming and local and long distance telephone service to residential and business customers, (ii) a first priority security interest on all accounts receivable and inventory, (iii) a mortgage over real property located in Lubbock, Texas, and (iv) a stock pledge of Xfone.The loan bears interest at 12.75% per year and is payable monthly in arrears for a period of sixty months beginning on November 1, 2011.All of Xfone’s obligations are guaranteed by Xfone, Inc.We paid an acquisition fee to our Investment Manager in the amount of approximately $171,000 relating to this transaction. · On November 22, 2011, we entered into an agreement to make a secured term loan to Ensaimada S.A (“ESA”) in the amount of approximately $5,300,000. The loan is secured by, among other things, second priority security interests in (i) a dry bulk carrier, (ii) the earnings from the carrier and (iii) the equity interests of ESA. All of ESA’s obligations under the loan are guaranteed by N. & P. Shipping Co. (“N&P”), the parent company of ESA, and one of N&P’s shareholders.The loan bears interest at 17% per year and will be payable quarterly in arrears for a period of five years beginning on the drawdown date of the loan.We paid an acquisition fee to our Investment Manager in the amount of approximately $918,000 relating to this transaction. · On December 19, 2011, we, through a joint venture owned 60% by us, entered into a memorandum of agreement to purchase the offshore support vessel, the Lewek Ambassador. The purchase price of the vessel will be the lesser of $25,000,000 and the fair market value of the vessel as determined two weeks before the vessel's delivery date, which is expected to occur on or before April 30, 2012.On December 20, 2011, the joint venture funded $9,000,000 of the purchase price and will fund the remaining portion upon delivery of the vessel.Simultaneously with the funding, the joint venture entered into a bareboat charter with Gallatin Maritime Management for a period of nine years commencing on the delivery date of the vessel.We paid an acquisition fee to our Investment Manager in the amount of approximately $375,000 relating to this transaction. Portfolio Overview Our portfolio consists of investments that we have made directly, as well as those that we have made with our affiliates and third parties.As of September 30, 2011, our portfolio consisted primarily of the following investment. · Telecommunications equipment that is subject to lease with Global Crossing Telecommunications, Inc.The equipment was purchased for approximately $1,836,000 and the lease is set to expire on August 31, 2014. 1 Revolving Line of Credit On May 10, 2011, the Fund entered into a loan agreement with California Bank & Trust (“CB&T”) for a revolving line of credit of up to $5,000,000 (the “Facility”), which is secured by all of the Fund’s assets not subject to a first priority lien.Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain loans and lease agreements in which the Fund has a beneficial interest. The Facility expires on March 31, 2013 and the Fund may request a one year extension to the revolving line of credit within 390 days of the then-current expiration date, but CB&T has no obligation to extend. The interest rate for general advances under the Facility is CB&T’s prime rate and the interest rate on up to five separate non-prime rate advances that are permitted to be made under the Facility is the 90-day rate at which U.S. dollar deposits can be acquired by CB&T in the London Interbank Eurocurrency Market plus 2.5% per year, provided that neither interest rate is permitted to be less than 4.0% per year. In addition, the Fund is obligated to pay a commitment fee based on an annual rate of 0.50% on unused commitments under the Facility.At September 30, 2011, there were no obligations outstanding under the Facility. Additional Disclosure Our distribution coverage ratio1 from the commencement of operations through September 30, 2011 was 235.93%.The Fund collected 100%2 of all of all scheduled receivables due for the third quarter of 2011. Transactions with Related Parties We have entered into certain agreements with our General Partner, our Investment Manager, and ICON Securities Corp. d/b/a ICON Investments (“ICON Investments”), a wholly-owned subsidiary of our Investment Manager, whereby we pay certain fees and reimbursements to these parties.ICON Investments is entitled to receive a 3% underwriting fee from the gross proceeds from sales of our limited partnership interests, of which up to 1% may be paid to unaffiliated broker-dealers as a fee for their assistance in marketing the Fund and coordinating sales efforts. We pay our Investment Manager (i) a management fee equal to 3.5% of the gross periodic payments due and paid from our investments, and (ii) acquisition fees, through the end of the operating period, equal to 2.5% of the total purchase price of our investments.The purchase price includes the cash paid, indebtedness incurred, assumed or to which our gross revenues from the investment are subject and/or the value of the equipment secured by or subject to such investment, and the amount of the related acquisition fees on such investment, plus that portion of the expenses incurred by our General Partner or its affiliates in making investments on an arm’s length basis with a view to transferring such investments to us, which is allocated to the investments in question in accordance with allocation procedures employed by our General Partner or such affiliate from time to time and within generally accepted accounting principles. In addition, we reimburse our General Partner and its affiliates for organizational and offering expenses incurred in connection with our organization and offering.The reimbursement of these expenses will be capped at the lesser of 1.44% of the gross offering proceeds (assuming all of our limited partnership interests are sold in the offering) and the actual costs and expenses incurred by our General Partner and its affiliates.Accordingly, our General Partner and its affiliates may ultimately be reimbursed for less than the actual costs and expenses incurred.These costs may include, but are not limited to, legal, accounting, printing, advertising, administrative, investor relations and promotional expenses for registering, offering, and distributing our limited partnership interests to the public. Our General Partner and its affiliates also perform certain services relating to the management of our portfolio.Such services include, but are not limited to, credit analysis and underwriting, receivables management, portfolio management, accounting, financial and tax reporting, and remarketing and marketing services. In addition, our General Partner and its affiliates are reimbursed for administrative expenses incurred in connection with our operations.Administrative expense reimbursements are costs incurred by our General Partner or its affiliates that are necessary to our operations. These costs include our General Partner’s and its affiliates’ legal, accounting, investor relations, and operations personnel, as well as professional fees and other costs that are charged to us based upon the percentage of time such personnel dedicate to us. Excluded are salaries and related costs, office rent, travel expenses, and other administrative costs incurred by individuals with a controlling interest in our General Partner. 1 Distribution coverage ratio is the ratio of inflows from investments divided by paid distributions, not taking into account fees and operating expenses. 2 Collections as of September 30, 2011. 2 Our General Partner also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds.We declared distributions to our General Partner in the amount of $425 for the three and nine months ended September 30, 2011.Additionally, our General Partner’s interest in our net loss was $4,505 for the three and nine months ended September 30, 2011. Fees and other expenses paid or accrued by us to our General Partner or its affiliates were as follows: Entity Capacity Description Period from July 28, 2011 (Commencement of Operations) through September 30, 2011 ICON Capital Corp. Investment Manager Organizational and offering expense reimbursements (1) $ ICON Investments Dealer-Manager Underwriting fees (2) ICON Capital Corp. Investment Manager Management fees (3) ICON Capital Corp. Investment Manager Administrative expense reimbursements (3) $ (1) Amount capitalized and charged to partners’ equity. (2) Amount charged directly to partners’ equity. (3) Amount charged directly to operations. At September 30, 2011, we had a net payable of $919,829 due to our General Partner and its affiliates that primarily consisted of administrative expense reimbursements of approximately $274,000 and organization and offering expense reimbursements of approximately $583,000. From October 1, 2011 to November 11, 2011, we raised an additional $8,003,889 in capital contributions and paid or accrued underwriting fees to ICON Investments in the amount of $237,677. Your participation in the Fund is greatly appreciated. We are committed to protecting the privacy of our investors in compliance with all applicable laws. Please be advised that, unless required by a regulatory authority such as FINRA or ordered by a court of competent jurisdiction, we will not share any of your personally identifiable information with any third party. 3 ICON ECI Fund Fifteen, L.P. (A Delaware Limited Partnership) Balance Sheets Assets September 30, December 31, (unaudited) Cash $ $ Investment in joint venture - Deferred charges, net - Other assets, net - Total Assets $ $ Liabilities and Partners’ Equity Liabilities: Due to General Partner and affiliates $ $
